We are of the opinion that the limitation on the time to commence a proceeding, contained in section 302 of the New York city charter, does not apply to a proceeding to restore to active duty a member of the police force who has been retired on account of alleged physical incapacity. The claim that the relator was guilty of laches in commencing this proceeding, and that he has waived any right to relief herein present questions of fact which, although they might have been determined otherwise, have been determined in the relator's favor by the court at Special Term, and such determination has been unanimously affirmed by the Appellate Division. We cannot review such questions of fact.
The order should be affirmed, with costs.
CULLEN, Ch. J., EDWARD T. BARTLETT, HAIGHT, VANN, WERNER, WILLARD BARTLETT and CHASE, JJ., concur.
Order affirmed. *Page 539